739 So. 2d 1281 (1999)
Michael W. MOORE, Secretary for the Florida Department of Corrections, Petitioner,
v.
Hameen HABIBULLAH, Respondent.
No. 99-1983.
District Court of Appeal of Florida, Third District.
September 13, 1999.
*1282 Roger Pickles, Assistant General Counsel (Tallahassee), for petitioner.
Hameen Habibullah, in proper person.
BEFORE: GERSTEN, GREEN, and SORONDO, JJ.
PER CURIAM.
Michael W. Moore, Secretary for the Florida Department of Corrections ("FDOC"), seeks a writ of certiorari, quashing an order entered by the lower court. The order permitted Hameen Habibullah, an inmate with the FDOC, to keep his beard based upon his religious beliefs. We grant the writ and quash the trial court's order because the court did not have jurisdiction to enter the order since the treatment of inmates is within the authority of the FDOC. See Singletary v. Duggins, 724 So. 2d 1234, 1234 (Fla. 3d DCA 1999); Singletary v. Benton, 693 So. 2d 1119, 1120 (Fla. 4th DCA 1997); Singletary v. Acosta, 659 So. 2d 449, 450 (Fla. 3d DCA 1995). Our granting of the petition is without prejudice for Habibullah to seek relief in the appropriate forum.
Writ granted without prejudice; order quashed.